Citation Nr: 1540403	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia. 

2.  Entitlement to an initial (compensable) rating for bilateral pterygium. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to February 1986 and from February 2003 to January 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, in part, granted service connection for bilateral pterygium and assigned 0 percent (noncompensable) rating, , effective December 4, 2009; but denied service connection for hyperlipidemia.  In March 2011, the Veteran filed a notice of disagreement (NOD) on the assigned rating for service-connected pterygium and for the denial of service connection for hyperlipidemia.  In December 2013, the RO issued a statement of the case (SOC), and, in February 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is also of record.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for bilateral pterygium, the Board characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  Review of those files reveals VA treatment records reviewed by the Agency of Original Jurisdiction (AOJ) in the December 2013 SOC, the December 2013 SOC, a copy of the December 2013 hearing transcript, and a July 2015 brief by the Veteran's representative. 

The Board's disposition of the claim for service connection for hyperlipidemia is set forth below.  The claim for a compensable rating for bilateral pterygium is addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

On April 8, 2015, prior to the promulgation of a decision in the appeal, the AOJ received notification from the Veteran that he wished to withdraw from appeal the claim for service connection for hyperlipidemia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the matter of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn from appeal the matter of entitlement to service connection for hyperlipidemia; hence, with respect to that issue, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for hyperlipidemia is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining matter on  appeal is warranted.

During the April 2015 hearing, the Veteran testified that his bilateral pterygium has increased in severity since his VA examination in February 2011.  The Veteran testified that his bilateral pterygium has grown back since his 2011 surgery and that he constantly has red eyes and irritation.  ".  In light of the allegations of worsened disability, the Board determines that a more contemporaneous examination to obtain clinical findings responsive to applicable rating criteria are needed to fairly evaluate the Veteran's claim for a higher rating.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board points out that,  the September 2011 VA examiner s specifically stated that it was highly recommended that the Goldmann perimeter test be repeated in the future to corroborate the results.  Therefore, in evaluating the disability under consideration, the VA examiner must conduct the Goldmann perimeter test in conjunction with his VA examination.  The Board also notes that under Diagnostic Code 6034 pterygium is to be evaluated based on visual impairment (i.e., central visual acuity and/or field vision), disfigurement (applying Diagnostic Code 7800 for scars of the head, face and neck), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings.  Moreover, the Veteran testified that, lately ,his condition was "aggravated with glaucoma" and that he has a residual scar.  Thus, the VA examiner should render clear findings as to the nature and extent or severity of all manifestations of the Veteran's bilateral pterygium, to include with respect to visual impairment, disfigurement and scarring, and any associated conjunctivitis.  

Prior to arranging for the Veteran to undergo further examinations in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As regards VA records, treatment records from San Juan VA Medical Center (VAMC) are associated with the Veteran's claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility (as well as any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran  another opportunity to provide additional  information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this  matter is hereby REMANDED for the following action:

1. Obtain from the San Juan VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and representative  a letter requesting that the Veteran provide additional  information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records/responses received are associated with the claims file, arrange for the Veteran to undergo a VA eye examination by an ophthalmologist.

The contents of the entire claims file ((paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  

All appropriate tests and studies-to particularly include the previously-recommended Goldman perimeter test-should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings responsive to applicable rating criteria should reported in detail.

In this regard, the examiner should clearly identify all manifestations/residuals of the service connected bilateral pterygium-to include with respect to visual impairment (acuity and/or field vision), disfigurement and residual scarring, and any associated conjunctivitis- should be reported in detail.  The examiner should also comment on the extent or severity of each identified manifestation/residual of the service-connected disability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


